CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-1A of the Valued Advisers Trust and to the use of our report dated December 20, 2010 on the financial statements and financial highlights of TEAM Asset Strategy Fund, a series of shares of beneficial interest in the Valued Advisers Trust.Such financial statements and financial highlights appear in the 2010 Annual Report to Shareholders which is incorporated by reference into the prospectus. BBD, LLP Philadelphia, Pennsylvania November 22, 2011
